Exhibit 3.4 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Amendment to Certificate of Designation After Issuance of Classor Series (PURSUANT TO NRS 78.1955) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 2012033745_20 Filing Date and Time 05/10/20121:40 PM Entity Number E0301232006-1 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955 - After Issuance of Class or Series) 1. Name of the corporation: JBI, INC 2. Stockholder approval pursuant to stature has been obtained. 3. The class or series of stock being amended: SeriesA Super Voting Preferred Stock, $0.001 par value par share. 4. By a resolution adopted by the board of directors, the certificate of designation is being amended as follows or the new class or series is: The Certificate of Designation dated December 1, 2009 is being amended and restated primarily in order to remove the liquidation preference of the Series A Super Voting Preferred Stock, $0.001 par value per share. 5. Effective date of filing (optional): Same day as this certificate is filed (must not be later than 90 days after the certificate is filed) 6. Signature: (required) Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
